﻿
It is with great pleasure that I congratulate you, a compatriot and comrade-in-arms, on your unanimous election as President of the United Nations General Assembly at its forty-fourth session.
On behalf of my President, the Commander-in-Chief of the Armed Forces of the Federal Republic of Nigeria, His Excellency General Ibrahim Badamasi Babanqida, and the Government and the people of Nigeria, I want to thank the Member States of this august Assembly for electing Major-General Joseph Nanven Garba, our Permanent Representative, as President. In particular, I wish to pay tribute to the African Group and to place on record the gratitude of my Government to the Governments of Cameroon and Egypt for facilitating the African consensus which led to your unanimous election. I also salute the Caribbean Group for its support. Your election to this esteemed office at this time is as much a recognition of Nigeria's role in international affairs as it is a tribute to your sterling qualities.
I also pay tribute to your predecessor in office, Mr. Dante Caputo of Argentina, for the exemplary manner in which he guided the affairs of this Assembly during the forty-third session.
I should also like to take this opportunity to express the gratitude of my delegation to the Secretary-General, His Excellency Mr. Perez de Cuellar, who has, once again, piloted our organization through the rough waters of international relations in the past year.
The tasks before you, Mr. President, are many and challenging. You have the responsibility of building upon the rich traditions and challenges associated with the conduct of the General Assembly. We are confident that under your guidance our organization will rekindle the hopes and aspirations of mankind for a peaceful world. We have witnessed significant changes in international relations in recent years. There is need for us, as the United Nations, to respond to this emerging situation in a manner that offers opportunities in resolving problems in the critical areas of international peace, security and development.
At no time in the recent past has there been greater hope for peace than now. Super-Power relations have become less frosty. There has been modest progress in disarmament negotiations. While tensions have not been completely eliminated, the serious threats of a major conflict have receded. This improvement in the international political climate must, however, be simultaneously accompanied by an equal emphasis on urgent and effective solutions to the non-military threats to the security of the developing countries. We must ensure that no section of the international community feels excluded from the benefits arising from the new spirit of international co-operation.
The African continent, where the general situation is deteriorating at an alarming rate, has that feeling of exclusion, and justifiably so. National economies have been gravely weakened, especially by the crippling debt burden, setting in reverse the living standards of our peoples. While we have made courageous structural adjustment sacrifices, the expected international support has either turned out to be a trickle or even non-ex is tent. The vital sectors of health, education and other social infrastructure have suffered immeasurably. The consequence of all this is the increasing impoverishment, marginalization and alienation of the African continent. We do not believe that this augurs well for international peace and security. It is a sombre situation that must not continue into the last decade of this century. The response to this challenge calls for a new imagination and resourcefulness, new approaches and a new resolve on the part of us all.
There continue to be a marked contrast between the sense of relative accomplishment and progress on international political questions and the lack of progress in international economic issues. While the economies of the industrialized countries have enjoyed unprecedented growth, the economies of developing countries, as a group, have continued to stagnate and decline. On the critical question of the external debt of developing countries, there has been some movement from preoccupation with short-term crisis management to the recognition of the need for reduction of the staggering debt stock and its servicing. As promising as the debt reduction process seen, we are concerned not only about the inadequate resources committed to it, but also that some Governments and commercial banks are hesitant to participate in it. Universal participation by the Governments of such industrialized countries and their commercial banks is essential if the benefits of debt reduction are to be spread to all indebted countries.
But today, substantial resources needed to promote growth and development have been used up to service debt. The debt crisis has been transformed into a growth crisis. In the heavily indebted countries, growth has faltered as have investment and per capita consumption. The appalling economic conditions of the indebted countries leave us in no doubt that there is need for strong international support for those countries. It was for these reasons that my President, General Ibrahim Babanqida, put forward at the ninth summit meeting of the Movement of Non-Aligned Countries, a number of important proposals regarding the debt question, which I now commend to the Assembly, as follows:
"(a) All official debts owed to creditor countries in bilateral transactions, should qualify for outright cancellation by the creditor countries involved. This proposal has been made to take account of the generalized poverty of developing countries which is manifested in the weak and persisting primary structures and mono-cultural nature of their economies;
Regarding debts owed to the Bretton Woods institutions, that is, the IMP and the World Bank, a few devices should be considered to bring relief to debt-distressed developing, particularly, sub-Saharan African, countries: (1) 50 per cent of the resources under the IDA-9th Replenishment should be made available to African countries. (2) Resources under the Structural Adjustment Fund (SAP) of the IMF, and the sub-Saharan African Facility of the World Bank, should be made available to countries with overdue debt service obligations to the two institutions. Repurchases can then be undertaken by the affected countries, with the advantage of enjoying the relief inherent in those facilities;
"(c) Regarding debts owed to commercial banks, an international debt purchasing institution or agency should be set up under the aegis of the IMF and the World Bank to purchase the existing debt of developing countries at substantial discounts of up to 80 per cent. The transactions could be financed partly with voluntary contributions from developed countries and also with uncommitted resources under the specialized facilities of the World Bank and the IMF with low or no conditionality attached."
The economic situation in Africa is particularly grave. African countries remain highly vulnerable to adverse trends in weather and the international economic environment. They did not benefit from the price surge and expansion of world trade in 1988.
In general, African countries have faired badly in the 1980s. The cumulative trade deficit stood at $57 billion as of 1988. Africa's external debt rose from S128 billion in 1982 to .1230 billion in 1988, which is approximately 82 per cent of total regional gross domestic product and represents 314 per cent of exports of goods and services.
That Africa's economic situation has worsened at a time when many African countries have embarked on economic policy reforms, is evidence that policy reforms are, by themselves, no guarantee of growth and development, unless they are adequately financed. That the international economic environment continues to be harsh on the African countries is further proof that the commitments made by the international community to support Africa in the context of the United Nations Programme of Action for African Economic Recovery and Development are far from being fulfilled.
I submit that both the premise and the practice of international co-operation for development would be most severely tested in Africa in the 1990s, as medium-term prospects for the continent appear less bright than in other regions. Sustained international support for the economies of African countries is most urgent if we are to resume growth and development. In this regard, Nigeria welcomes, as part of the solution to the problem, the recommendation of the Independent Group on Financial Flows to Developing Countries, the Schmidt Commission, that major surplus countries in the Organisation for Economic Co-operation and Development (OECD), should establish a 31 billion Endowment Fund to be administered by the African Development Bank (ADB) to provide debt relief measures and further increase official development assistance to the region.
The international community - particularly the industrialized nations among us - must utilize the opportunity afforded by the special session of the General Assembly devoted to international economic co-operation in April 1990, to give fresh impetus to development co-operation.
The environmental degradation consequent upon modern technological and industrial developments has been causing great concern. Indeed, there are some who are already positing that environmental issues may well dominate the decade of the 1990s. However, the problem cannot be solved by shifting environmental degradation from one part of the world to other unsuspecting parts. Nor will a neglect of the requirements of one part, while concentrating on those of another, provide an effective global solution.
In this connection, the dumping of toxic wastes in developing countries, especially in Africa, constitutes a serious danger to the lives of our people and to the environment. My delegation calls on the international community to intensify its effort to prohibit this unwholesome practice. We urge the United Nations to adopt the Dump Watch for effective action against indiscriminate waste dumping.
On the subject of international efforts to clean up the environment, I should like to underline the need for a global vision that does not neglect the developing countries. International co-operation for preventing and countering the devastating effects of flooding, desertification, sudden weather changes, water pollution, to mention a few, can be as important in some countries as are measures aimed at the restoration of the ozone layer.
Countries are now being urged to pursue the path of environmentally sound and sustainable development. Adequate financial resources, as well as technical and technological assistance, need to be provided to the developing countries to enable them to reinforce their policies of environmental protection. It is equally important that policy prescriptions and measures for alleviating environmental degradation are not directed at developing countries alone, nor environmental criteria made a condition for extending the requisite assistance to them. It is recognized that there is a direct linkage between the prevention of environmental degradation and development in developing countries. We believe it is in the interest of the technologically advanced nations to invest in developing countries in the critical areas of water resources, erosion control, reforestation and alternative sources of energy, to mention just a few. That will assist in preserving the ecosystem world-wide.
In the field of human rights, Nigeria commends the continued and untiring efforts by all exponents of those basic rights and freedoms. As the international community this year celebrates the twentieth anniversary of the Declaration on Social Progress and Development (General Assembly resolution 2542 (XXIV)), Nigeria notes the work of the Committee which over the past decade has been working on the draft convention of the rights of the child, we hope that the proposed convention will be adopted by consensus.
The situation in southern Africa remains a source of serious concern. Racist South Africa persists in its aggression and policy of destabilization of its neighbours. The present situation in that country must be viewed with great circumspection. A new President elected under the apartheid system, which denies 28 million black people constituting more than 70 per cent of the population the right to vote, has been making statements intended to project the image of a reformer. It was only a few years ago that the former President of the apartheid regime announced, with a fanfare, impending reforms. The result was a constitutional sham that did not address the basic problem of the inhuman South African system. If this new apartheid President has begun his regime by speaking the language of peaceful change, we have every right to say to him: We have heard all this before; we are not impressed.  


Transition Assistance Group (UNTAG) in Namibia on 1 April 1989 - have been resolved. None the less we are concerned about the climate of intimidation and terror that still exists in Namibia, and especially about the activities of the Koevoet units, some of which have been absorbed into the regular police force. We demand their immediate removal. As a measure of our support of the transition process, Nigeria is contributing police personnel and electoral monitors as well as rendering financial and other assistance.
At this critical period we call on the international community to remain vigilant so as to ensure the integrity of the United Nations in the implementation of the Namibian independence plan. That is required in the face of calculated attempts by racist South Africa to manipulate the transition programme. We are particularly concerned about the inherent perfidy of the proclamations of the Electoral Constituent Assembly. 
We insist the elections be free and fair, as envisaged in the enabling Security Council resolutions. Until independence is achieved Namibia remains the responsibility of the Organization. The United Nations cannot afford to disappoint Africa and the world. For this last colony on the continent of Africa so much is at stake, not only for Namibia and Namibians but also for peace and stability in all of southern Africa.
An independent Namibia will require considerable assistance. It is in recognition of that fact that, even in these difficult times, Nigeria has rallied to the support of the brotherly people of Namibia. As a demonstration of our commitment to the cause of the freedom and independence of Namibia, Nigeria launched, on 16 June 1989, a Namibia Solidarity Fund of 100 million naira to assist the new State at independence. We urge the international community to rise to the challenge and render all possible assistance to the Namibian people.

On Cambodia and Central America, the international community must persist in the search for a durable peace. We support the ongoing initiatives for attaining this objective, including those undertaken within their respective regional frameworks.
By the same token, Nigeria supports the efforts towards peaceful unification on the Korean peninsula. It is noteworthy that in spite of their present circumstances the Korean people have, in various ways, made significant contributions to international understanding and co-operation. The international community will benefit even more from the admission of the Koreans into the United Nations and other international organizations of their choice.
Nigeria will continue to contribute significantly to reaching the objectives of general and complete disarmament under effective international control. The arms race threatens international peace and security and still constitutes an unacceptable diversion of resources which could better serve the cause of world-wide economic and social development. We therefore note with satisfaction the current bilateral negotiations between the super-Powers. This should lead to deep reductions and, subsequently, total elimination of nuclear and chemical weapons. However, the abiding general interest of our community demands that the multilateral disarmament machinery be involved in the process of negotiating disarmament agreements.
There was once an Africa strong and adventurous. That glorious past is adequately chronicled. Later Africa became the victim of actions to which the continent was not a party. That past also belongs to history. On the eve of the last decade of this century we in Africa are determined never again to be marginalized in any area of human endeavour. The international community should respond positively to Africa's yearnings for co-operation and development. We believe that on the basis of the principle of shared responsibility foe the destiny of our planet Africa can offer a credible partnership for a better and snore prosperous world.
The developed world must appreciate our common humanity and adopt policies that will eliminate the present yawning gap between the privileged and the underprivileged. It is our hope that through the instrumentality of the United Nations mankind's aspirations to fairness, justice and equity will be achieved. We look forward to an international system that eliminates the present reality, in which a large section of humanity is economically and politically under represented. For in a world of persistent inequity there is no guarantee for peace, stability and progress. It must be borne in mind that no one is secure until all are secure in an increasingly interdependent global village. However, there comes a time when a people, no matter how embattled, must take its future into its own hands. That journey must begin now. The African train is on the move: we must rebuild Africa.
Our vision is of an Africa whose dignity and independence will be reinforced by the birth of a free and sovereign Namibia-, an Africa free of the scourges of apartheid; an Africa that will direct its energies to the urgent development needs of its peoples-, an Africa that will uphold the rights and defend the interests of people of African descent wherever they may be-, an Africa that will have the courage, the will and the determination to summon the creative ingenuity and acknowledged resourcefulness of its people; an Africa that will make a major contribution to and use advances in science and technology to enhance its productive capacity and development. It is, above all, a vision of a self-confident Africa in which democracy and human rights will flourish.

 
